This case was tried by the county judge on a motion to retax the costs, in which the trial court eliminated two items from the cost bill. From this judgment the sheriff appealed. Motion is made to dismiss the appeal for want of jurisdiction of this court. We believe the motion is well taken. Without going into the question as to whether the defendant in a criminal prosecution, where costs have been adjudged against him, which he deems unjust, can appeal, we hold that the sheriff has no right of appeal to this court. He is not mulcted in any fine nor subject to a criminal prosecution in any form. The jurisdiction of this court is confined to appeals in criminal cases in which a defendant alone has the right of appeal. We know of no authority, nor have we been cited to any, that authorizes a sheriff to appeal where a court has decided matters of cost against him. The motion is sustained and the appeal is dismissed.
Appeal dismissed. *Page 500